No. 13644

                 I N THE S P
                          U-         COUIU' O THE STATE QE' MONTANA
                                             F

                                             1978



DOT\TALD A. DOUGLAS, f o r himself and
f o r others of a c l a s s similarly interested,

                                         P l a i n t i f f s and Appellants,

          -vs-

THE STATE BAR OF MONTANA et a l . ,

                                         Defendants and Respondents.



Appeal from:     D i s t r i c t Court of the F i r s t Judicial D i s t r i c t ,
                 Honorable Gordon R. Bennett, Judge presiding.

Counsel of Record:

     For Appellants:

          Donald A. Douglas argued, Helena, bbntana

     For Respondents:

          Hughes, Bennett and Cain, Helena, Pbntana
         Alan F. Cain argue3 , Helena, b % x t a m



                                              Suhitted:        October 10, 1978

                                                 Decided:     AUG    =   9 1979
Filed:    AUG - 9 1928
Mr. Justice Daniel J. Shea delivered the Opinion of the Court.


     This is an original action for declaratory judgment whereby
the plaintiff seeks to nullify action taken by the State Bar
of Montana in June 1975, voting at its annual meeting to
increase the annual dues of its active and inactive membership.
The background of this case has already been set forth in
Douglas v. State Bar of Montana et al. (1978),      Mont   .
     I       P.2d      , 35 St.Rep. 510.   There we set forth
the factual background giving rise to plaintiff's claim and
determined that although the District Court did not have
jurisdiction to hear the matter we would treat the matter as
an original petition for declaratory judgment.
     In Douglas, we noted that an order of this Court dated
January 29, 1974 was in conflict with an order dated January 23,
1975, wherein we inadvertently passed control over bar dues to
the State Bar of Montana.   By the 1975 order, all that is required
is.that bylaws of the State Bar of Montana be amended with the

approval of the membership at its annual meeting, and a dues
increase then becomes an accomplished fact.   We also noted in
Douglas that we did not see how plaintiff could prevail unless
this Court declared that its January 23, 1975 order was invalid.
In the present petition therefore, plaintiff adds an argument that

in any event the vote of the membership in June 1975 increasing
the annual dues was invalid because the State Bar of Montana
had failed before such meeting, to publish a financial statement
of the State Bar.

     We note first that for purposes of this action, we deem
the 1975 order of this Court to be controlling.   Accordingly,
the dues increase voted upon by the membership and without the
approval of this Court, was proper.   Nor do we believe that it

is proper to nullify the action of the membership because the
financial statement of the State Bar was not published before
the annual meeting.
     Plaintiff argues that membership must be notified (as
                              Section
provided for in Article VIII,/3 of the bylaws of the State Bar)

at least 30 days in advance of when and where the annual meeting
was to take place.    A proper notice was given in this case, and

the notice also advised the membership that a proposed amendment
to change the bylaws to increase annual membership dues was on
the agenda.    Plaintiff does not deny he had notice of this meeting.
What he argues, however, is that the membership could not intelli-
gently vote on the proposed amendment because it had no knowledge
of the financial condition of the State Bar at the time the vote
was taken.    Article XII(b) of the bylaws states:   "A financial

statement showing assets, liabilities, receipts and disbursements
of the State Bar shall be published in the State Bar Bulletin
prior to the annual meeting."
     Because this statement was not published in the State Bar

Bulletin before the annual meeting, plaintiff argues that the
vote on the proposed dues increase was a nullity.
     Plaintiff had notice of the annual meeting, and notice
that a proposed dues increase was on the agenda, but failed to
attend.   The State Bar admits that it failed to publish the
financial statement before the annual meeting but explains it

as being caused by the short time period between the transfer
of assets from the former Montana State Bar Association (the
nonunified bar association) to the present State Bar of Montana
(the unified bar association).    A vote was taken in Helena on
May 15, 1975 by the Board of Trustees to transfer its assets
to the State Bar of Montana.     At the same meeting, the trustees
adopted a resolution to increase the annual dues of its membership
by amending the bylaws.   Kent Parcell, the executive secretary
of the organization told the trustees that the Bar was "in sound
fimncial shape."   Four days later, on May 19, 1975, a notice was
                                 -3-
published in the Montana Bar Bulletin notifying all Montana

lawyers that the annual meeting would take place at Big Sky,
Montana, on June 20 and 21, 1975, and that one of the items
on the agenda was a proposal to amend the bylaws so that annual
dues could be increased.   The State Bar argues that there was

not enough time between May 15, 1975 and May 20, 1975 to gather
and publish the financial statement of the State Bar of Montana.

Thirty-six days elapsed between the transfer of the assets and
the actual commencement of the State Bar meeting at Big Sky.
   There is certainly some connection between the financial
condition of the State Bar and the necessity or desirability to

increase the annual dues of its membership.    But we do not believe
that the failure to do so, under the circumstances here, is cause
to nullify the action of the majority of those voting at Big
Sky, to increase the annual dues of its active and inactive
membership.    Arguments pro and con were presented at the convention,
and the vote to increase the dues prevailed.   By our order of
January 23, 1975, we authorized such action, and we see no reason
to undo that action now.
   The problem however, of future dues increases, continues
to fester.    We noted in the first Douglas case that a significant
opposition to a unified bar in this state was prompted by a
fear that fees would be increased without a vote of the full
membership.    These people did not want their dues increased solely
by a vote of those attending the annual bar convention meeting.
This, indeed, was one of the reasons for our 1974 order wherein
we specifically reserved the right to approve or disapprove of
membership dues.   This Court realized that often members cannot
afford to, or for some other reason cannot or will not attend
the annual meetings.   Nonetheless, they should have a voice in
determining whether their annual dues are to be increased.
Presently, the voice is limited to those who attend the annual

meetings.
                               -4-
   We also noted in the first Douglas opinion that this

Court inadvertently passed control over dues increases to
the State Bar of Montana.    That was something this Court did
not intend to do.    As far as the future is concerned, it
should not stand unrectified.    By retaining the authority to
approve or disapprove of annual dues increases in this Court,
the entire membership will have an opportunity to register their
approval or disapproval.    Clearly, the entire membership should
have a say.

   We cannot grant relief to the plaintiff in this case.
However, this Court will, by appropriate order, reinstate our

authority to approve or disapprove of future dues increases.
The State Bar of Montana will be instructed to take appropriate

action to comply with the order of this Court.
   Except as herein noted, the relief requested by plaintiff
is denied.    The cause is ordered dismissed.
                                            +
                                                               - LL-licic&z
                                                 1

                                          ,- , z , 4 - --L
                                           -_ , i - i -                 -
                                          /'I-       /
                                              ,

                                                     Justice
We Concur:



     Chief Justice




             Justices
         I N THE SUPREME COURT O THE STATE O MONTANA
                                F           F



                                      No.    13644



 D N L A. DOUGLAS, f o r h i m s e l f and
   O AD
 f o r o t h e r s of a c l a s s s i m i l a r l y i n t e r e s t e d ,

                          P l a i n t i f f s and A p p e l l a n t s ,

                  VS.

 THE STATE BAR O MONTANA, e t a l . ,
                F

                          D e f e n d a n t s and R e s p o n d e n t s .



                                      O R D E R


         IT I S ORDERED t h a t t h e f o l l o w i n g c o r r e c t i o n be made

 on page 3 , l i n e 19 o f t h e above Opinion o f t h e C o u r t :

         " t h a t a proposed d u e s i n c r e a s e was on t h e
         agenda, b u t f a i l e d t o a t t e n d . .         . ."
         SHOULD READ:

         " t h a t a proposed d u e s i n c r e a s e was on t h e a g e n d a . .                . ."
        D T D this
         AE                 7       day of August,            1979.



                                                                            Chief J u s t i c e




              -
      AUGS 1979
gomad      8XarnQ~
CLERK OF SUPREME COURT
   STATE OF MONTANA